DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-10, 12, 13-17, 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-14, 27, and 29-31 of U.S. Patent No. 11, 276, 294. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application.  For example, claim 1 of the patent reads on all the limitations of claim 1 of the instant application; however, claim 1 of the patent recites limitations such as “a grip cover” which is not recited in claim 1 of the instant application.  Although the claims of the patent recite different limitations, the claims of the patent still anticipate the claims of the instant application.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  Therefore, since the claims of the application are not patentably distinct from and also anticipated by the claims of the patent, it is the understanding of the Examiner that a double patenting rejection is warranted.   

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabinowitz et al. (US 2016/0253890).
	Regarding claim 1, Rabinowitz et al. discloses a system coupled to a rollator for monitoring usage of the rollator by a user, the system comprising: 
a grip assembly (as disclosed in sections 0124-0125) configured to be coupled to a handle member of a rollator, the grip assembly comprising a sensor (see sections 0124-0125 and 0143-0148) configured to detect a force applied to the grip assembly and generate a signal representative of the force detected by the sensor (as disclosed in sections 0177 and 0208-0210); and 
an electronics circuitry (as disclosed in sections 0182-0184 and 0188) configured to be coupled to the rollator, the electronics circuitry comprising: 
a microcontroller (computerized processor as disclosed in sections 0182-0184) coupled in signal communication with the sensor; and 
a feedback circuitry (as disclosed in section 0188) operatively coupled to the microcontroller, 
wherein, when the force detected by the sensor exceeds a threshold (threshold percentage as disclosed 0184), the microcontroller activates the feedback circuitry (as disclosed in section 0184) to generate a first response (such as an alert through a speaker as disclosed in section 0184, see also section 0188) indicating that the threshold has been exceeded.
	Regarding claim 2, Rabinowitz et al. discloses the first sensor comprises one of a force sensor (see section 0124), a force sensitive resistor, a capacitive sensor, a load cell, or a strain gauge. 
Regarding claim 3, Rabinowitz et al. discloses a cover configured to couple to the handle member (see sections 0146-0148), wherein the sensor is integrated with the cover (as disclosed in section 0214), and the sensor is configured is configured to detect a force from a weight bearing portion of a hand of the user on the handle member (as disclosed in section 0217). 
Regarding claim 4, Rabinowitz et al. discloses a cover configured to couple to the handle member (see sections 0146-0148), wherein the cover (see sections 0146-0148) forming an opening (as shown in Fig. 3, elements 324 and 328) in which the sensor is removably positionable (as disclosed in section 0214), the cover configured to align the first sensor with a weight bearing portion of a hand of the user (as disclosed in section 0217). 
Regarding claim 5, Rabinowitz et al. discloses the feedback circuitry is integrated with the hand grip assembly (see section 0149, as shown in Fig. 3).
Regarding claim 6, Rabinowitz et al. discloses wherein the grip assembly further comprises a cover, the cover comprising: a first portion (as disclosed in section 0148) configured to conform to a surface of a hand grip coupled to the handle member; and a second portion disposed over at least a portion of the first portion, the second portion (as disclosed in sections 0156-0158) configured to secure the sensor with respect to the handle member, the second portion configured to align the sensor with a weight bearing portion of a hand of the user.
Regarding claim 7, Rabinowitz et al. discloses the sensor generates a signal representative of the force applied by the user to the handle member (see section 0211), and the sensor transmits (as disclosed in section 210) the signal to the microcontroller (computerized processor), the microcontroller configured to process the signal and generate a data signal (feedback as disclosed in section 210).
Regarding claim 8, Rabinowitz et al. discloses the microcontroller (computer processer) is configured to transmit the data signal (feedback) to a remote computing device (remote portable device as disclosed in section 0127) coupled in signal communication with the microcontroller. 
Regarding claim 9, Rabinowitz et al. discloses the electronics circuitry comprises:
 a local memory (as disclosed in section 0231) operatively coupled to the microcontroller for storing data collected by the microcontroller (as disclosed in section 0199); and 
a wireless communication circuitry (as disclosed in section 0127) in signal communication with the microcontroller and a remote computing device, the wireless communication circuitry configured to transmit a data signal (feedback) to the remote computing device (remote portable device) representative of the force applied by the user to the grip assembly (see section 0168). 
Regarding claim 10, Rabinowitz et al. discloses a display device in signal communication with the electronics circuitry and comprising a display screen configured to display information related to the data collected by the microcontroller (as disclosed in section 0184).
Regarding claim 11, Rabinowitz et al. discloses an accelerometer (as disclosed in sections 0125-0126) coupled in signal communication with the microcontroller, the accelerometer configured to detect an acceleration of the rollator, wherein, when the threshold is exceeded (as disclosed in sections 0184 and 0188) before the accelerometer detects an acceleration (while the user is standing still as disclosed in section 0124), the microcontroller generates an alert signal (as disclosed in section 0184).
Regarding claim 12, Rabinowitz et al. discloses the microcontroller is configured to adjust an intensity (by adjusting the volume as disclosed in sections 0352-0353) of the response generated by the feedback circuitry. 
Regarding claim 13, Rabinowitz et al. discloses the microcontroller is configured to adjust the first threshold to a value not greater than 20% of a bodyweight of the user (see sections 0137-0139, wherein the threshold for weight exerted on both hand grips as disclosed in section 0137 is adaptable as disclosed in section 0139).
Regarding claim 14, Rabinowitz et al. discloses the microcontroller is configured to generate real-time biofeedback to prompt the user to self-correct to a safe posture and position (as disclosed in section 0182). 
Regarding claim 15, Rabinowitz et al. discloses a dashboard operatively coupled to the microcontroller, the dashboard (see Fig. 3, element 344, see section 0185) configured to display information related to the real-time biofeedback (as disclosed in section 0182).
Regarding claim 16, Rabinowitz et al. discloses the feedback circuitry is configured to generate one of more of following: a visual response (display as disclosed in section 0182), an auditory response, a haptic response, or a vibration response.
	Regarding claim 17, Rabinowitz et al. discloses a cover (see sections 0146-0148) configured to conform to an outer profile of a hand grip coupled to a handle of a rollator, the cover comprising: 
a sensor (as disclosed in section 214) configured to detect a force applied to the cover (see sections 0124-0125 and 0143-0148) and generate a signal representative of a force value detected by the sensor (as disclosed in sections 0177 and 0208-0210); and 
a vibration motor (as disclosed in section 0157) operatively coupled to the sensor and coupled in signal communication with a microcontroller, wherein, when the force applied to the cover exceeds a force value threshold, the microcontroller activates the vibration motor to generate a haptic feedback indicating the force value threshold has been exceeded (as disclosed in sections 0134-0136 and 0196).
Regarding claim 18, Rabinowitz et al. discloses the cover forms an opening in which the sensor is removably positionable (as disclosed in section 0214). 
Regarding claim 19, Rabinowitz et al. discloses a feedback circuitry coupled in signal communication with the microcontroller, the feedback circuitry configured to generate one of more of a visual feedback (flashing lights as disclosed in section 0196) or an auditory feedback when the force applied to the cover exceeds the force value threshold.

Allowable Subject Matter

6.	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571)-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        November 4, 2022